Citation Nr: 0707626	
Decision Date: 03/14/07    Archive Date: 03/20/07	

DOCKET NO.  05-20 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The veteran initially requested a 
Travel Board hearing, but thereafter failed to appear for a 
hearing of which he was properly notified in June 2006.  
There is no further hearing request on file.  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is first shown to meet the criteria for VA 
hearing loss disability in October 2003, at a time when he 
was 78 years old, and 50 years after he was separated from 
service, and there is a complete absence of any evidence 
showing hearing loss disability of any kind at any time 
during service or at any time after service until 2003, and 
there is an absence of any competent clinical evidence 
relating hearing loss disability at present to any incident, 
injury or disease of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in January 2004, 
which informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  This 
notification informed him specifically of alternative types 
of evidence which could be used to substantiate his claim in 
the absence of service medical records, including records of 
private medical treatment, statements of individuals who knew 
the veteran during his time in service, employment physical 
examinations, insurance examinations, and other evidence.  
The veteran did submit records of a private audiometric 
examination conducted in October 2003.  He was requested to 
provide sufficient information about dates, names, addresses 
so that private medical records of hearing testing performed 
on earlier occasions could be collected, but the veteran 
failed to respond with any information.  In February 2004, 
the veteran specifically wrote that he had no further 
evidence to submit.

The major problem in this case is that there are simply no 
service medical records available for review of any kind.  
There is on file significant documentation demonstrating that 
the RO initiated searches for the veteran's service medical 
records, surgeon general's reports, sick reports and all 
possible records from the National Personnel Records Center 
(NPRC), all without success except for a single morning 
report entry in June 1951.  Responses from NPRC indicate that 
the veteran's record is likely fire related, and it is clear 
after multiple attempts to obtain these records, that any 
further attempts would be futile.  

Additionally, the Board considered referring this case for VA 
examination with a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d)(2).  However, with the only 
objective evidence on file showing hearing loss disability of 
a mixed component (both sensorineural and conductive) in 
2003, 50 years after the veteran was separated from service, 
any opinion provided would necessarily have to be entirely 
speculative in nature.  There is no duty to obtain such 
examination under these circumstances.  The Board finds that 
VCAA is satisfied to the extent possible.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the relevant 
frequencies for speech at 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of these relevant frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC tests are less than 94 percent.  
38 C.F.R. § 3.385.

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in December 2003.  At 
this time he was 78 years of age and had been separated from 
service for well over 50 years.  In a subsequent written 
statement, he wrote that after about six months into his 
enlistment, he was diagnosed with influenza, and also for a 
punctured left eardrum.  He also wrote that he had served 
with the 198th Field Artillery, Battalion Battery A, at Fort 
Benning as a forward observer, at which time he was exposed 
to 155 millimeter Howitzers without ear protection.  He said 
his exposure to heavy artillery fire resulted in hearing loss 
and leakage from his ears.  He wrote that he was subsequently 
removed from the firing line and ordered to his barracks as 
an orderly for the remainder of his enlistment.  He reported 
that he had problems with his ears and had had previous 
hearing tests performed.  

The only available record from service of any kind is a 
morning report indicating that on June 23, 1951, the veteran 
was referred to the hospital for a reason which was 
considered in line of duty.  There was no indication, 
however, as to the medical reason for this referral, nor is 
there any indication how long the veteran may have been seen 
during the referral.  

The veteran submitted records of a private audiometric 
examination conducted in October 2003.  At this time he is 
clearly shown to have met the threshold requirements for 
recognition of hearing loss disability by VA at 38 C.F.R. 
§ 3.385.  The examination shows that he meets these criteria 
for both the right and the left ear, but left ear hearing 
loss is far more significant than right ear hearing loss.  
Notes appended to this examination state "gotten worse in 
past few yrs."  A past history of acoustic trauma from the 
military is noted and there is also noted a past history of 
right tympanic membrane perforation at "13 yrs old."  There 
is also noted a history of head trauma, "hit with football."  
The diagnosis was mild to moderate sensorineural hearing loss 
for the right ear and moderate to severe hearing loss for the 
left ear with a profound notch at 3000 and 4000 Hertz.

Also in October 2003, the physician who conducted the 
veteran's private audiometric examination wrote a statement 
indicating that the veteran had reported having an ear trauma 
during a football game during his teenage years and having 
had a significant left ear hearing loss since that time.  He 
wrote that the veteran also reported a significant wartime 
noise exposure.  Examination of the right tympanic membrane 
was intact with an extensive posterior superior retraction 
pocket.  The left tympanic membrane had an almost complete 
tympanic membrane perforation.  The doctor wrote that the 
veteran had a bilateral down sloping sensorineural component, 
but also a significant conductive component on the left.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim.  Although the veteran is 
certainly shown to have bilateral hearing loss for VA 
purposes as of October 2003, this is at a time when the 
veteran is 75 years old, and 55 years after he was separated 
from military service.  It is certainly unfortunate that 
there are no service medical records available for review, 
and the single morning report indicating that the veteran was 
referred to a hospital on one occasion in June 1951 provides 
no indication as to the subject of that referral.  

But even in the absence of any service medical records, there 
is also a complete absence of any objective medical evidence 
showing or demonstrating any continuity of bilateral hearing 
loss at any time from service separation in 1953 until the 
veteran's first private audiometric examination of record 50 
years later in October of 2003.  The veteran has provided a 
credible account of being assigned to a field artillery unit 
and thereby being exposed to the acoustic trauma from the 
firing of heavy artillery rounds, but there is simply no way 
to determine that the veteran's present hearing loss is any 
way casually related to such exposure during service in the 
absence of any competent medical evidence demonstrating 
chronicity of hearing loss symptoms for the entire 50 years 
after the veteran was separated from service.  38 C.F.R. 
§ 3.303(b) clearly provides that when chronicity of 
symptomatology is not demonstrated during service, continuity 
of symptomatology after service separation is required to 
support the claim.  

Additionally, there are some inconsistencies reported.  The 
veteran wrote that he was treated for influenza during 
service and also for an ear perforation during service.  The 
October 2003 private audiometric examination clearly 
documents that the veteran reported having a right tympanic 
membrane perforation at 13 years old.  Additionally, this 
report clearly includes the veteran's apparent report of 
having sustained a head trauma prior to service while playing 
football with a resultant significant left ear hearing loss 
at all times thereafter.  It is also noteworthy that in 
addition to bilateral sensorineural hearing loss, the private 
physician noted that the veteran had a significant conductive 
component on the left side, and it is clear that conductive 
hearing loss does not result from noise exposure, but instead 
usually results from chronic ear infection and/or scarring 
resulting in thickened inner ear components, which acts to 
deaden sound.  A conductive component of left ear hearing 
loss could certainly be related to a left perforated tympanic 
membrane or it could be related to a lengthy history of 
chronic left ear infections.  Finally, the veteran apparently 
reported a perforated right tympanic membrane at 13 years old 
but findings from examination demonstrated an almost complete 
left tympanic membrane perforation.  The Board also notes 
that there is no information whatsoever as to the veteran's 
occupational and recreational pursuits in the years following 
service separation in the 1950's and in the five decades 
thereafter.

Unfortunately, in the absence of any service medical records 
or any post-service records in the years following service 
separation demonstrating a chronicity of symptoms of 
bilateral hearing loss or chronic ear infection, or chronic 
unresolved residuals of perforated tympanic membrane(s), any 
finding at this point that hearing loss for the veteran in 
his mid-seventies is in any way attributable to any incident, 
injury or disease of active military service would be pure 
speculative.  In the complete absence of any objective 
medical or other evidence demonstrating that the veteran 
manifested chronic hearing loss or ear infections or 
residuals of ear injury which was incurred in service, there 
is simply no basis for allowing the veteran's claim for 
service connection for bilateral hearing loss, first shown by 
objective medical evidence five decades after the veteran was 
separated from service.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


